IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-51211
                          Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

CARLOS HUNG-CEBRECO,

                                             Defendant-Appellant.



           Appeal from the United States District Court
                 for the Western District of Texas
                        No. SA-98-CR-100-ALL


                            August 6, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     This case requires us to assess whether a Border Patrol agent

had a reasonable suspicion to justify pulling over a Dodge minivan

near Schertz, Texas.   The stop revealed seven undocumented aliens

from Mexico who were in the United States illegally.       The driver of

the van,   Carlos   Hung-Cebreco,   was   indicted   on   two   counts   of

transporting an illegal alien, and filed a motion to suppress.

When this motion was denied, Hung-Cebreco pleaded guilty but

expressly reserved his right to appeal the denial.


     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     A roving Border Patrol agent may stop a vehicle if the agent’s

observations lead him reasonably to suspect that a particular

vehicle may contain aliens who are illegally in the country.                     See

United States v. Brignoni-Ponce, 422 U.S. 873, 881 (1975). Factors

relevant include the characteristics of the area, its proximity to

the border, the usual traffic patterns there, information about

recent    crossings,     the       driver’s   behavior,    and    the    vehicle’s

appearance.     See id. at 884-85.            We review the district court’s

factual findings for clear error and its legal conclusion based on

the facts de novo.       See United States v. Inocencio, 40 F.3d 716,

721 (5th Cir. 1994).          “Each case must turn on the totality of the

particular circumstances.” Brignoni-Ponce, 422 U.S. at 885 n.10.

     According to testimony by the border patrol agent, a veteran

of twenty years (ten years at the San Antonio station), whom the

district    court     found    to    be   credible,    a   variety      of   factors

contributed to his decision to pull over the vehicle. Although the

northbound portion of Interstate Highway 35 was not near the

border,    it   had   been     a    significant   artery    for   illegal      alien

transportation.        Alien smuggling was relatively common at 2:00

a.m., when the minivan was pulled over.               There was testimony that

crossing the border at sundown is popular.                 Northbound vehicles

crossing at sundown would be in the approximate area of the arrest

at 2:00 a.m.    The passenger van was an older model, which smugglers

often use to limit their losses in event of seizure.                 It appeared

to be heavily laden, and the back seats were removed, both common

features of vehicles being used for smuggling.                    The driver was


                                          2
having difficult keeping the van in his lane and had a “death grip”

on the wheel.    The driver and passenger were both Hispanic males,

and they seemed nervous when the Border Patrol car approached.

     While none of these factors individually would be sufficient,

we have found on previous occasions that several of them may

contribute to reasonable suspicion.    See, e.g., United States v.

Garcia, 732 F.2d 1221, 1224 (5th Cir. 1984) (presence on portion of

IH-35 known for smuggling); United States v. Pallares-Pallares, 784

F.2d 1231, 1234 (5th Cir. 1986) (weighed down vehicle); United

States v. Nichols, 142 F.3d 857, 868 (5th Cir. 1998) (behavior of

drivers).

     No mathematical formula is available to resolve these cases,

and we must apply our best legal judgment.    Given the combination

of the various factors, we do not find that the district court

erred in concluding that the border patrol agent had reasonable

suspicion to pull the vehicle over.   We thus affirm its decision to

deny the motion to suppress.1

     AFFIRMED.




      1
       In the 21 months preceding this arrest, the seven Border
Patrol agents of the San Antonio station apprehended over 10,000
undocumented aliens.

                                  3